DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US Publication 2016/0334745; hereinafter Kwon).
With regards to claim 1, Kwon discloses a retracting device (140; FIG. 3) comprising: 
a housing (140, [0067]) that is disposed in or on an accommodating unit, the accommodating unit being configured to be pulled out from a body apparatus that includes a protrusion (it is noted that the limitation is directed to an accommodating unit, which is a surface in which the retracting device is mounted on.  Since the claim is directed to a retracting device, the accommodating unit is merely a structure that is usable with the retracting device and limitations regarding the accommodating unit does not further limit the structure of the retracting device as claimed), and that has a groove (144, [0077], FIG. 3) extending from a first position (located at 144a; FIG. 3) to a second position (located at 144d, FIG. 3) and having an opening (144a, [0079]) formed at the first position (FIG. 1), the first position (located at 144a; FIG. 3) corresponding to a position of the protrusion when the accommodating unit moving in a direction in which the accommodating unit is accommodated into the body apparatus reaches a predetermined position and the second position (located at 144d; FIG. 3) corresponding to a position of the protrusion when the accommodating unit is accommodated in the body apparatus (see reasons above regarding accommodating unit); and 
a movable unit (120; [0070]) that is disposed in the housing (140; FIG. 2-4) and that moves, when the accommodating unit reaches the predetermined position and the protrusion enters the opening (144a), while holding the protrusion (114) in such a manner as to cause the protrusion (114) to move along the groove (144) and with respect to the housing toward the second position (FIG. 5A-5F, [0080-0082, 0085-0091]),
wherein the housing is built in a front end portion of the accommodating unit in a direction in which the accommodating unit is pulled out (it is noted that the claimed invention is directed to a retracting device, which does not include the accommodating unit as the feature is not positively recited.  Thus, limitations regarding the location of the retracting device does not further limit the structure of the retracting device.  Since Kwon discloses the structure requirement as claimed invention, Kwon is considered to teach the entirety of the claimed invention).
With regards to claim 6, Kwon discloses the retracting device according to Claim 1, wherein the movable unit (120) moves by rotating about a shaft (122; [0070], FIG. 4).
With regards to claim 7, Kwon discloses the retracting device according to Claim 6, wherein the center of gravity of the movable unit (120) is not located on a side of the opening (144a) when viewed from the shaft (FIG. 4 shows the structure of 120, in which the center of gravity is located near feature 122, not located at feature 144a).
With regards to claim 8, Kwon discloses the retracting device according to Claim 1, wherein the movable unit (120) moves in a direction in which the groove (144) extends (see FIG. 5A-5F).
With regards to claim 12, Kwon discloses the retracting device according to Claim 1, further comprising a damper (145a) to configured to reduce a speed of rotation of the movable unit (120; [0082], 145a restricts 120 from further rotation, thus effectively reduces the speed of rotation to 0).

Claims 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nojima et al. (JP 2016-124699A; see machine translation; hereinafter Nojima).  It is additionally noted that this reference is applicable to claim 1 above.
With regards to claim 15, Nojima teaches a retracting device (80; FIG. 3-5) comprising: 
a housing (80a, [0047]) that is disposed in or on an accommodating unit, the accommodating unit being configured to be pulled out from a body apparatus that includes a protrusion (73) (it is noted that the limitation is directed to an accommodating unit, which is a surface in which the retracting device is mounted on.  Since the claim is directed to a retracting device, the accommodating unit is merely a structure that is usable with the retracting device and limitations regarding the accommodating unit does not further limit the structure of the retracting device as claimed), and that has a groove (78, [0051], FIG. 4-5) extending from a first position (located at 82 in FIG. 4a) to a second position (located at 82 in FIG. 5b) and having an opening (opening at 82a in FIG. 4a, [0048-0049]) formed at the first position (located at 82 in FIG. 4a), the first position (located at 82 in FIG. 4a) corresponding to  when the accommodating unit moving in a direction in which the accommodating unit is accommodated into the body apparatus reaches a predetermined position and the second position (located at 82 in FIG. 5b) corresponding to a position of the protrusion when the accommodating unit is accommodated in the body apparatus (see reasons above regarding accommodating unit); and 
a movable unit (including 81-83; [0047]) that is disposed in the housing (80a; FIG. 3-5) and that moves, when the accommodating unit reaches the predetermined position and the protrusion enters the opening (located at 82 in FIG. 4a), while holding the protrusion (73) in such a manner as to cause the protrusion (73) to move along the groove (78) and with respect to the housing toward the second position (FIG. 4A-5B, [0047-0051]),
wherein the groove (78) extends in a first direction having a component of a direction (toward the left as in FIG. 4a-5b) perpendicular to a pull-out direction (downward direction, i.e. movement direction of 73 in FIG. 5b [Wingdings font/0xE0] FIG. 4a) and in a second direction having a component of a direction (toward the right as in FIG. 4a-5b) opposite to the direction perpendicular to the pull-out direction (downward direction, i.e. movement direction of 73 in FIG. 5b [Wingdings font/0xE0] FIG. 4a).
With regards to claim 17, Nojima  discloses an image forming apparatus (FIG. 1-3) comprising the retracting device of claim 15 (see claim 15 above).
With regards to claim 19, Nojima discloses the retracting device according to claim 15, the protrusion is placed next to the accommodating unit in the direction perpendicular to a pull-out direction (it is noted that the claim is directed to the retracting device, the protrusion is a component that is usable with the retracting device and thus, its location is not considered to be part of the retracting device.  Therefore, the limitation does not distinguish the retracting device from those of Nojima).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US Publication 2016/0334745; hereinafter Kwon).
With regards to claims 2 and 4, Kwon teaches the retracting device according to Claim 1.  However, Kwon is silent regarding wherein the housing is built in (claim 2) or is formed integrally with (claim 4) the accommodating unit.
Kwon teaches the protrusion (114) is attached to the accommodating unit (21) and the housing (140) is attached to the body apparatus (10; [0050]; FIG. 3), which is the reversal of the components as claimed in the instant application.  However, it has been held that reversal of parts is an obvious variation of known structure (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  In this particular case, reversing the attachment of the cooperating features, such as protrusion (114) attached to the body apparatus (10) and the housing (140) attached to the accommodating unit (21), is an obvious variation of known structure.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform a simple reversal of attachment of the retracting device to the accommodating part and attachment of the complementary protrusion on the body apparatus of Kwon because it is an obvious variation of the known structure and would not perform differently than originally intended.  Thus, the reversal of attachment of 114 and 140 of Kwon would teach wherein the housing (140) is built in (i.e. attached to) or formed integrally with (the housing 140 is attached to 21, thus the housing 140 is considered integral with 21) the accommodating unit (21).
With regards to claim 9, Kwon teaches an accommodating device (21; FIG. 1-2) comprising: 
an accommodating unit (21) configured to be pulled out from a body apparatus (10; FIG. 1-2; [0052]); 
a housing (140; [0067]) that has a groove (144, [0077], FIG. 3) extending from a first position (located at 144a; FIG. 3) to a second position (located at 144d, FIG. 3) and having an opening (144a, [0079]) formed at the first position (FIG. 1); and 
a movable unit (120; [0070]) that is disposed in the housing (140; FIG. 2-4) and that moves, when the accommodating unit (21) reaches the predetermined position (location of 21 when 114 is at 144a, (FIG. 5A-5B)) and the protrusion (114; FIG. 5B) enters the opening (located at 144a; FIG. 5A), while holding the protrusion (114) in such a manner as to cause the protrusion to move along the groove (144) and with respect to the housing toward the second position (FIG. 5A-5F, [0080-0082, 0085-0091]).
However, Kwon is silent regarding a body apparatus that includes a protrusion; a housing that is disposed in or on the accommodating unit; and the first position corresponding to a position of the protrusion when the accommodating unit moving in a direction in which the accommodating unit is accommodated into the body apparatus reaches a predetermined position and the second position corresponding to a position of the protrusion when the accommodating unit is accommodated in the body apparatus.
Kwon teaches the protrusion (114) is attached to the accommodating unit (21) and the housing (140) is attached to the body apparatus (10; [0050]; FIG. 3), which is the reversal of the components as claimed in the instant application.  However, it has been held that reversal of parts is an obvious variation of known structure (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  In this particular case, reversing the attachment of the cooperating features, such as 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform a simple reversal of attachment of the retracting device to the accommodating part and attachment of the complementary protrusion on the body apparatus of Kwon because it is an obvious variation of the known structure and would not perform differently than originally intended.  Thus, the reversal of parts of Kwon would teach a body apparatus (10) that includes a protrusion (114); a housing (140) that is disposed in or on the accommodating unit (21); and the first position corresponding to a position of the protrusion when the accommodating unit moving in a direction in which the accommodating unit is accommodated into the body apparatus reaches a predetermined position (when 140 is attached to 21, the predetermined position would be when 21 is pushed into the body apparatus 10 and the opening 144a reaches the protrusion 114) and the second position corresponding to a position of the protrusion (114) when the accommodating unit (21) is accommodated in the body apparatus (when 21 is in the fully closed position, 114 located on 10 would reach 144d).
Furthermore, Kwon is silent regarding wherein the housing is built in a front end portion of the accommodating unit in a direction in which the accommodating unit is pulled out.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, simply rearranging the housing within the accommodating unit and its complementary protrusion within the apparatus body would not change the function of such feature.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the elements as taught by Kwon to a different location 
With regards to claim 10, Kwon teaches an image forming apparatus (1; FIG. 1-2) comprising: 
a first housing (10); 
an accommodating unit (21) that accommodates a recording medium and that is pulled out from the first housing (10; FIG. 1-2; [0052]); 
an image forming unit (including 30, 40, 50) that forms an image onto the recording medium ([0050]); 
a second housing (140; [0067]) that has a groove (144, [0077], FIG. 3) extending from a first position (located at 144a; FIG. 3) to a second position (located at 144d, FIG. 3) and having an opening (144a, [0079]) formed at the first position (FIG. 1); 
the first position corresponding to a position of the protrusion when the accommodating unit moving in a direction in which the accommodating unit is accommodated into the first housing reaches a predetermined position and the second position corresponding to a position of the protrusion when the accommodating unit is accommodated in the first housing; and 
a movable unit (120; [0070]) that is disposed in the housing (140; FIG. 2-4) and that moves, when the accommodating unit (21) reaches the predetermined position (location of 21 when 114 is at 144a, (FIG. 5A-5B)) and the protrusion (114; FIG. 5B) enters the opening (located at 144a; FIG. 5A), while holding the protrusion (114) in such a manner as to cause the protrusion to move along the groove (144) and with respect to the second housing toward the second position (FIG. 5A-5F, [0080-0082, 0085-0091]).
However, Kwon is silent regarding a first housing that includes a protrusion; a second housing that is disposed in or on the accommodating unit; and the first position corresponding to a position of the protrusion when the accommodating unit moving in a direction in which the accommodating unit is accommodated into the first housing reaches a predetermined position 
Kwon teaches the protrusion (114) is attached to the accommodating unit (21) and the second housing (140) is attached to the first housing (10; [0050]; FIG. 3), which is the reversal of the components as claimed in the instant application.  However, it has been held that reversal of parts is an obvious variation of known structure (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  In this particular case, reversing the attachment of the cooperating features, such as protrusion (114) attached to the first housing (10) and the second housing (140) attached to the accommodating unit (21), is an obvious variation of known structure.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform a simple reversal of attachment of the retracting device to the accommodating part and attachment of the complementary protrusion on the body apparatus of Kwon because it is an obvious variation of the known structure and would not perform differently than originally intended.  Thus, the reversal of parts of Kwon would teach a first housing (10) that includes a protrusion (114); a second housing (140) that is disposed in or on the accommodating unit (21); and the first position corresponding to a position of the protrusion when the accommodating unit moving in a direction in which the accommodating unit is accommodated into the first housing reaches a predetermined position (when 140 is attached to 21, the predetermined position would be when 21 is pushed into the body apparatus 10 and the opening 144a reaches the protrusion 114) and the second position corresponding to a position of the protrusion (114) when the accommodating unit (21) is accommodated in the first housing (when 21 is in the fully closed position inside 10, 114 attached to 10 would reach 144d).
Furthermore, Kwon is silent regarding wherein the housing is built in a front end portion of the accommodating unit in a direction in which the accommodating unit is pulled out.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, simply rearranging the housing within the accommodating unit and its complementary protrusion within the apparatus body would not change the function of such feature.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the elements as taught by Kwon to a different location including the front end portion of the accommodating unit would yield no more than one would expect from such an arrangement.
With regards to claim 11, Kwon teaches the retracting device according to claim 1.  However, Kwon is silent regarding wherein the housing is configured to be fixed to the accommodating unit in manner to move with the accommodating unit as the accommodating unit is pulled out of the body apparatus.
Kwon teaches the protrusion (114) is attached to the accommodating unit (21) and the housing (140) is attached to the body apparatus (10; [0050]; FIG. 3), which is the reversal of the components as claimed in the instant application.  However, it has been held that reversal of parts is an obvious variation of known structure (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  In this particular case, reversing the attachment of the cooperating features, such as protrusion (114) attached to the body apparatus (10) and the housing (140) attached to the accommodating unit (21), is an obvious variation of known structure.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform a simple reversal of attachment of the retracting device to the accommodating part and attachment of the complementary protrusion on the body apparatus of Kwon because it is an obvious variation of the known structure and would not perform differently than originally intended.  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US Publication 2016/0334745; hereinafter Kwon) in view of Miki (US Patent 8,408,535).
With regards to claim 5, Kwon teaches the retracting device according to Claim 1.  However, Kwon is silent regarding wherein the housing is positioned at the end of the accommodating unit.
Kwon teaches the protrusion (114) is attached to the accommodating unit (21) and the housing (140) is attached to the body apparatus (10; [0050]; FIG. 3), which is the reversal of the components as claimed in the instant application.  However, it has been held that reversal of parts is an obvious variation of known structure (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  In this particular case, reversing the attachment of the cooperating features, such as protrusion (114) attached to the body apparatus (10) and the housing (140) attached to the accommodating unit (21), is an obvious variation of known structure.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform a simple reversal of attachment of the retracting device to the accommodating part and attachment of the complementary protrusion on the body apparatus of Kwon because it is an obvious variation of the known structure and would not perform differently than originally intended.  Thus, the reversal of attachment of 114 and 140 of Kwon would teach wherein the housing (140) is positioned at the end of the accommodating unit (21; FIG. 2 shows the features are located at the rear end of the cassette 21).
	Furthermore, Kwon is silent regarding wherein a positioning unit that positions the accommodating unit is disposed at an end of the accommodating unit in a direction perpendicular to the direction in which the accommodating unit is pulled out.
Miki teaches a positioning unit (92a, 92b) that positions the accommodating unit (9C; FIG. 4) is disposed at an end of the accommodating unit in a direction perpendicular to the direction in which the accommodating unit is pulled out (col. 12, lines 54-67).
.

Claims 13-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US Publication 2016/0334745; hereinafter Kwon) in view of Iwase et al. (US Publication 2006/0180996; hereinafter Iwase).
With regards to claim 13, Kwon teaches a retracting device comprising: 
an accommodating unit (21) being configured to be pulled out from a body apparatus (10; FIG. 1-2; [0052]); 
a housing (140; [0067]) that has a groove (144, [0077], FIG. 3) extending from a first position (located at 144a; FIG. 3) to a second position (located at 144d, FIG. 3) and having an opening (144a, [0079]) formed at the first position (FIG. 1); and 
a movable unit (120; [0070]) that is disposed in the housing (140; FIG. 2-4) and that moves, when the accommodating unit (21) reaches the predetermined position (location of 21 when 114 is at 144a, (FIG. 5A-5B)) and the protrusion (114; FIG. 5B) enters the opening (located at 144a; FIG. 5A), while holding the protrusion (114) in such a manner as to cause the protrusion to move along the groove (144) and with respect to the housing toward the second position (FIG. 5A-5F, [0080-0082, 0085-0091]).
However, Kwon is silent regarding a body apparatus that includes a protrusion; a housing that is disposed in or on the accommodating unit; and the first position corresponding to a position of the protrusion when the accommodating unit moving in a direction in which the accommodating unit is accommodated into the body apparatus reaches a predetermined position and the second 
Kwon teaches the protrusion (114) is attached to the accommodating unit (21) and the housing (140) is attached to the body apparatus (10; [0050]; FIG. 3), which is the reversal of the components as claimed in the instant application.  However, it has been held that reversal of parts is an obvious variation of known structure (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  In this particular case, reversing the attachment of the cooperating features, such as protrusion (114) attached to the body apparatus (10) and the housing (140) attached to the accommodating unit (21), is an obvious variation of known structure.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform a simple reversal of attachment of the retracting device to the accommodating part and attachment of the complementary protrusion on the body apparatus of Kwon because it is an obvious variation of the known structure and would not perform differently than originally intended.  Thus, the reversal of parts of Kwon would teach a body apparatus (10) that includes a protrusion (114); a housing (140) that is disposed in or on the accommodating unit (21); and the first position corresponding to a position of the protrusion when the accommodating unit moving in a direction in which the accommodating unit is accommodated into the body apparatus reaches a predetermined position (when 140 is attached to 21, the predetermined position would be when 21 is pushed into the body apparatus 10 and the opening 144a reaches the protrusion 114) and the second position corresponding to a position of the protrusion (114) when the accommodating unit (21) is accommodated in the body apparatus (when 21 is in the fully closed position, 114 located on 10 would reach 144d).
Furthermore, Kwon is silent regarding the retracting device comprising a rail for slidably supporting the accommodating unit disposed in the housing.
Iwase teaches a retracting device (FIG. 3) comprising a rail (15) for slidably supporting the accommodating unit (6) disposed in the housing (1, [0035]).

Furthermore, Kwon, as combined with Iwase, is silent regarding a protrusion which protrudes upwardly from the rail opposite a gravity direction.
When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious (Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976)).  In this particular case, simply rearranging the housing within the accommodating unit and its complementary protrusion within the apparatus body would not change the function of such feature.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to rearrange the elements as taught by Kwon, as combined with Iwase, to a different location including placing the protrusion in the fashion as claimed would yield no more than one would expect from such an arrangement.
With regards to claim 14, Kwon, as modified by Iwase, teaches wherein the protrusion (114; Kwon) is swingably attached ([0068]; Kwon) to the rail to swing parallel to an upper surface of the rail (rearrangement of parts as rejected above).
With regards to claim 16, Kwon, as modified by Iwase, teaches an image forming apparatus (FIG. 1) comprising the retracting device of claim 13 (see claim 13 above).
With regards to claim 18, Kwon, as modified by Iwase, teaches the retracting device according to claim 14, the protrusion is placed next to the accommodating unit in the direction perpendicular to a pull-out direction (it is noted that the claim is directed to the retracting device, the protrusion is a component that is usable with the retracting device and thus, its location is not considered to be part of the retracting device.  Therefore, the limitation does not distinguish the retracting device from those of Kwon).


Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 8-9, Applicant argues that Kwon fails to teach “wherein the housing is built in a front end portion of the accommodating unit in a direction in which the accommodating unit is pulled out” because the closing unit 100 is not configured to be pulled out from the apparatus body. 
The Examiner respectfully disagrees with Applicant’s argument because Kwon teaches the entirety of the claimed invention.  Specifically, the claim is directed to a retracting device, which includes only the features “a housing”, “a groove”, and “a movable unit”.  As specified in the Office Action, the accommodating unit is merely an environment in which the housing is placed upon or in and thus is not a part of the retracting device as claimed.  Furthermore, the location of the housing relative to the accommodating unit does not further define the structural features of “a housing” as claimed.  Thus, since Kwon teaches the features as mentioned, Kwon is considered to teach all of the limitations as claimed.

With respect to the remarks on page 10, Applicant argues that the Examiner must give the recited claim terms weight.  There is no basis for reading out terms.  Whether a preamble term is given patentable weight depends on some court decisions and legal factors.  There is no such doctrine for reading out claim terms.  Applicants control the language and have recited a retracting device that includes a housing, a movable unit and an accommodating unit.  
in haec verba requirement, claim limitations must be supported in the specification through express, implicit, or inherent disclosure.  See MPEP § 2163(I)(B).  The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. See MPEP § 608.01(o).  In this case, it is necessary to refer to the disclosure to identify the “retracting device” in the claim with the identically termed “retracting device” in the disclosure and drawings (FIG. 4) and designating the parts therein.  Therefore, the interpretation of the claimed term “retracting device” and its components therein is consistent with the disclosure.

With respect to the remarks on page 11, Applicant argues that the elastic member 130 with resist force or induced movement is not dampening movement.  The present specification discloses an elastic member 33, which is not considered a damper 35 in the disclosure.
The Examiner respectfully agreed and reconsidered the feature “damper”.  The rejection for claim 12 has been modified above.  Specifically, feature 145a is now directed to be equivalent to the damper of the claim.

With respect to the remarks on pages 11-15, Applicant argues that if the parts of Kwon are rearranged to move them to the front end portion of the accommodating unit, this is not a mere rearrangement of parts.  Rather, the device of Kwon is placed centrally and requires movement of the catching part 114 into the first guide slot 114.  The catching part 114 is placed at the rear of the media cassette 21 because it requires vertical space.  There is no manner of 
The Examiner respectfully disagrees because the rearrangement of Kwon would arrive at the claimed invention of claim 9.  To reiterate, Kwon would arrive at the claimed invention via: 
a simple reversal of parts by attaching the retracting device (140; FIG. 3) to the accommodating part and attaching the complementary protrusion on the body apparatus,
rearrange the retracting device that is attached on the accommodating part toward the front side thereof and its complementary protrusion to the front side of the body apparatus such that protrusion 114 enters the groove 144. 
To achieve modification (a) as suggested, one of ordinary skill in the art would merely place (see FIG. 2 of Kwon for reference) feature 140 at the back wall of the accommodating part 20 where 110 is located in the figure and 110 at the apparatus body 10 wall where 140 is located in the figure.  This reversal of parts would not require additional spacing as the components are currently residing in that space.  To achieve modification (b) as suggested, one of ordinary skill in the art may relocate the feature 140 under accommodating part and the protrusion 114 protruding from the floor of the apparatus body where the accommodating part is to be inserted such that feature 140 would not impede on the operation of the accommodating part.  An example would be Miki (US Patent 8,408,535) where features 59 (similar to 114 of Kwon) and 70 (similar to 140) are located under the accommodating part 9C (see FIG. 1 of Miki) without impeding on the opening and closing of 9C.  Because the modification is merely relocating 114 and 140 of Kwon, the modification is not considered to be extensive nor would it alter the functionality of features 114 and 140 as originally intended. 

With respect to the remarks on pages 15-16, Applicant argues that Kwon fails to teach the limitation of “wherein the groove extends in a first direction having a component of a direction perpendicular to a pull-out direction and in a second direction having a component of a direction opposite to the direction perpendicular to a pull-out direction” of claim 15.  This is because Kwon’s groove only has on[e] (sp?) portion extending in a direction having a perpendicular component.
The Examiner has reconsidered the amended claim 15.  After further searches, Nojima is found to teach the claimed invention, see above.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853